ORDER

PER CURIAM:
AND NOW, this 20th day of April, 1998, upon consideration of the Report and Recom*900mendations of the Disciplinary Board dated February 26,1998, it is hereby
ORDERED that JAMES FELIX GERONIMO be and he is SUSPENDED from the Bar of this Commonwealth for a period of one (1) year and one (1) day retroactive to November 21,1996, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.